EXHIBIT 10.2


HERSHEY FOODS CORPORATION


LONG-TERM INCENTIVE PROGRAM PARTICIPATION AGREEMENT

        The undersigned is an executive employee of Hershey Foods Corporation or
one of its subsidiaries (hereinafter collectively referred to as “Hershey”). I
understand that I have been selected to participate in the Key Employee
Incentive Plan (the “Plan”), including the Long-Term Incentive Program (“LTIP”)
under the Plan. I understand, acknowledge and agree that the purpose of this
Agreement is to provide for enhanced confidentiality requirements, an agreement
not to compete with Hershey if I become eligible for supplemental retirement
benefits, and an arbitration program to be the sole and exclusive method for
resolving disputes. I understand and acknowledge that by this Agreement, both I
and Hershey, in order to avoid delay and expense, are mutually waiving the right
of access to a judicial forum for resolving disputes covered by the arbitration
program. I hereby accept the opportunity to participate in the Plan, including
the LTIP, and in consideration of my selection by Hershey to be a participant in
the Plan and being eligible to receive benefits under the Plan, I agree to the
following:


1.     PARTICIPATION.

        I understand and agree that participating in the LTIP at any time is no
guarantee I will be selected to participate in the LTIP or any other aspect of
the Plan in any future years. I understand and agree that participation in the
Plan and the LTIP is voluntary; specifically, I understand that I am under no
obligation to participate in the LTIP or any other aspect of the Plan, and that
I may retain my job if I decline to so participate. I understand and agree that
if I elect to participate in the Plan and the LTIP, then, depending on my job
performance, the financial performance of Hershey and the achievement of certain
goals and objectives, I will be eligible to receive Annual Incentive Program
Awards, Performance Stock Unit Awards and Stock Options, in accordance with the
terms of the Plan, as it may be amended from time to time.


2.     CONFIDENTIALITY.

        I acknowledge that due to the nature of my employment and the position
of trust that I hold with Hershey, I will have special access to, learn, be
provided with, and in some cases will prepare and create for Hershey, trade
secrets and other confidential and proprietary information relating to Hershey’s
business, including, but not limited to, information about Hershey’s
manufacturing processes; manuals, recipes and ingredient percentages;
engineering drawings; product and process research and development; new product
information; cost information; supplier data; strategic business information;
marketing, financial and business development information, plans, forecasts,
reports and budgets; customer information; new product strategies, plans and
project activities; and acquisition and divestiture strategies, plans and
project activities. I acknowledge and agree that such information, whether or
not in written form, is the exclusive property of Hershey, that it has been and
will continue to be of critical importance to the business of Hershey, and that
the disclosure of it to, or use by, competitors or others will cause Hershey
substantial and irreparable harm. Accordingly, I will not, either during my

--------------------------------------------------------------------------------

employment or at any time after the termination (whether voluntary or
involuntary) of my employment with Hershey, use, reproduce or disclose any trade
secrets or other confidential information relating to the business of Hershey
which is not generally available to the public, except as may be specially
authorized and necessary in discharging my assigned duties as an employee of
Hershey. I understand and agree that my obligations under this Agreement shall
be in addition to, rather than in lieu of, any obligations I may already have
under any Confidentiality Agreement or other agreement with Hershey relating to
confidential information or under any applicable statute or at common law.


3.     UNFAIR COMPETITION.

        I understand and acknowledge that Hershey is engaged in the business of
developing, producing, marketing, selling and distributing confectionery, snack,
better-for-you and balanced nutrition products and chocolate-related grocery
products. I acknowledge that the scope of Hershey’s business and operations is
world-wide. I acknowledge that due to the nature of my employment with Hershey,
I have special access to, contact with, and information about, Hershey’s
business activities as described above and to its customers, suppliers, agents,
licensees and licensors. I acknowledge that Hershey has incurred considerable
expense and invested considerable time and resources in developing relationships
with customers, suppliers, agents, licensees and licensors, and that those
relationships are critical to the success of Hershey’s business.

        Accordingly, both (a) during the term of my employment with Hershey, and
(b) for a period of three (3) years following the termination of my employment
for any reason, provided at the time of such termination I am eligible to
receive benefits under Hershey’s Supplemental Executive Retirement Plan, I shall
not, without the prior written consent of Hershey, directly or indirectly serve
or act as an officer, director, employee, consultant, adviser, agent or
representative for the domestic or worldwide confectionery, snack,
better-for-you, balanced nutrition or chocolate-related grocery businesses of
any entity or individual that is in competition with Hershey’s confectionery,
snack, better-for-you, balanced nutrition or chocolate-related grocery
businesses.


4.     SURVIVAL OF OBLIGATIONS.

        Both I and Hershey understand and agree that our respective rights and
obligations under, and the terms and conditions of, this Agreement (and the
Mutual Agreement to Arbitrate Claims appended hereto) shall apply and continue
during, and survive the termination (for any reason) of, my employment with
Hershey.


5.     ARBITRATION AND MEDIATION.

        Both I and Hershey promise to arbitrate any claim covered by the Mutual
Agreement to Arbitrate Claims which is attached hereto and incorporated in full
herein by reference.

2

--------------------------------------------------------------------------------

        Both I and Hershey further agree, before seeking arbitration of any
claim, to engage in good faith efforts to resolve the dispute through nonbinding
mediation. Mediation shall be conducted by, and in accordance with procedures
for the mediation of employment disputes of, one of the American Arbitration
Association, the Judicial Arbitration + Mediation Services, Inc.
(JAMS/Endispute) or the Center for Public Resources (CPR) as Hershey and I may
agree (and if such agreement is not possible, then the mediation procedures of
CPR shall apply), together with any other procedures as may be agreed upon by me
and Hershey.


6.     SAVINGS CLAUSE AND SEVERABILITY.

        a.        All provisions of this Agreement (and of the Mutual Agreement
to Arbitrate Claims appended hereto) are severable, and if any of them is
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions shall be unaffected thereby and shall remain in full
force to the fullest extent permitted by law.

        b.        Without limiting the foregoing, I specifically agree that each
of the covenants set forth in Paragraph 3 of this Agreement is severable; that
if any of them is held invalid or unenforceable by reason of length of time,
area covered or activity covered, or any combination thereof, or for any other
reason, the court or arbitrator shall adjust, reduce or otherwise reform any
such covenant to the extent necessary to cure any invalidity and to protect the
interests of Hershey to the fullest extent of the law; that the area, time
period and scope of activity restricted shall be the maximum area, time period
and scope of activity the court or arbitrator deems valid and enforceable; and
that, as reformed, such covenant shall then be enforced.

        c.        Without limiting the foregoing, I also specifically agree that
if any part of the Mutual Agreement to Arbitrate Claims is determined to be
invalid or unenforceable for any reason, then the invalid or unenforceable
portion shall be severed and the agreement to submit any claim to binding
arbitration shall be interpreted and enforced as if the invalid or unenforceable
portion did not appear.


7.     MISCELLANEOUS.

        a.        Any notice to Hershey shall be in writing and shall be sent by
certified mail to Hershey Foods Corporation, 100 Crystal A Drive, Hershey, PA
17033-0810, Attention: Senior Vice President, Chief People Officer (or to any
successor office). Any notice to me shall be in writing and shall be sent to me
by certified mail at the latest address listed for me in Hershey’s employment
records, unless I specifically notify Hershey in writing that notice shall be
delivered to me at a different address. Notice shall be deemed delivered when
personally delivered or a properly addressed notice is deposited with the U.S.
Postal Service for delivery by certified mail.

        b.        I understand and agree that neither this Agreement nor the
Mutual Agreement to Arbitrate Claims shall be construed in any way as an
agreement or guarantee of employment for any period of time and that I remain an
employee-at-will for all purposes.

        c.        The rights and obligations under this Agreement and the Mutual
Agreement to Arbitrate Claims shall inure to the benefit of, shall be binding
upon, and may be enforced by and for the benefit of, Hershey Foods Corporation,
any subsidiary or affiliate of Hershey Foods Corporation, and their successors
and assigns.

3

--------------------------------------------------------------------------------

        d.        Any waiver by either Hershey or me of any breach, or the
failure to enforce any of the terms or conditions, of this Agreement or the
Mutual Agreement to Arbitrate Claims, shall not in any way affect, limit, or
waive any rights thereafter to enforce, and compel strict compliance with, every
term and condition of this Agreement and the Mutual Agreement to Arbitrate
Claims.

        e.        This Agreement and the Mutual Agreement to Arbitrate Claims
constitute the entire agreement between Hershey and me with respect to the
matters addressed herein and therein, there being no representations,
warranties, commitments, or other agreements, except as set forth herein and
therein. This Agreement and the Mutual Agreement to Arbitrate Claims may be
amended only by an instrument in writing executed by me and an authorized
officer of Hershey.

        f.        The substantive law governing this Agreement shall be the law
of the Commonwealth of Pennsylvania. The law of arbitrability shall be that set
forth in the Federal Arbitration Act. If for any reason the Federal Arbitration
Act is inapplicable, then the law of arbitrability shall be that of the
Commonwealth of Pennsylvania.

4

--------------------------------------------------------------------------------


LONG-TERM INCENTIVE PROGRAM PARTICIPATION AGREEMENT

Mutual Agreement To Arbitrate Claims

        I recognize that differences may arise between Hershey Foods Corporation
(the “Company”) and me during or following my employment with the Company, and
that those differences may or may not be related to my employment. I understand
and agree that by entering into this Mutual Agreement to Arbitrate Claims
(“Arbitration Agreement”), I anticipate gaining the benefits of a speedy,
impartial dispute-resolution procedure.

        I understand that any reference in this Arbitration Agreement to the
Company will be a reference also to all subsidiary and affiliated entities, all
benefit plans, the benefit plans’ sponsors, fiduciaries, administrators,
affiliates and agents, and all successors and assigns of any of them.


A.     CLAIMS COVERED BY THE ARBITRATION AGREEMENT.

        The Company and I mutually consent to the resolution by arbitration of
all claims or controversies (“claims”), past, present, or future, whether or not
arising out of my employment (or its termination), that the Company may have
against me or that I may have against the Company or against its officers,
directors, employees or agents in their capacity as such. The only claims that
are arbitrable are those that, in the absence of this Arbitration Agreement,
would have been justiciable under applicable state or federal law. The claims
covered by this Arbitration Agreement include, but are not limited to, claims
arising out of, connected with or relating to the Long-Term Incentive Program
Participation Agreement and this Arbitration Agreement; claims for wages or
other compensation due; claims for breach of any contract or covenant (express
or implied); tort claims; claims for discrimination (including, but not limited
to, race, sex, sexual orientation, religion, national origin, age, marital
status, or medical condition, handicap or disability); claims for benefits
(except claims under an employee benefit or pension plan that either specifies
that its claims procedure shall culminate in an arbitration procedure different
from this one or is underwritten by a commercial insurer which decides claims);
and claims for violation of any federal, state, or other governmental law,
statute, regulation, or ordinance, except as otherwise provided in this
Arbitration Agreement.


B.     CLAIMS NOT COVERED BY THE ARBITRATION AGREEMENT.

        Claims I may have for workers’ compensation or unemployment compensation
benefits are not covered by this Agreement.

        Also not covered are claims by the Company for injunctive and/or other
equitable relief, including but not limited to those for unfair competition
and/or the use and/or unauthorized disclosure of trade secrets or confidential
information, as to which I understand and agree that the Company may seek and
obtain relief from a court of competent jurisdiction. In such an
injunctive/equitable proceeding, I understand and agree that the court is
entitled to and will award to the prevailing party costs and actual attorneys’
fees incurred.

5

--------------------------------------------------------------------------------


C.     REQUIRED NOTICE OF ALL CLAIMS.

        The Company and I agree that the aggrieved party must give written
notice of any claim to the other party. Written notice to the Company, or its
officers, directors, employees or agents, shall be sent pursuant to the notice
provision of the Agreement to which this Arbitration Agreement is appended.

        The written notice shall identify and describe the nature of all claims
asserted and the facts upon which such claims are based.


D.     REPRESENTATION.

        Any party may be represented by an attorney or other representative
selected by the party.


E.     DISCOVERY.

        Each party shall have the right to take the deposition of one individual
and any expert witness designated by another party. Each party also shall have
the right to make requests for production of documents to any party. The
subpoena right specified below shall be applicable to discovery pursuant to this
paragraph. Additional discovery may be had only where the arbitrator selected
pursuant to this Arbitration Agreement so orders, upon a showing of substantial
need.


F.     DESIGNATION OF WITNESSES.

        At least 30 days before the arbitration, the parties must exchange lists
of witnesses, including any expert, and copies of all exhibits intended to be
used at the arbitration.


G.     SUBPOENAS.

        Each party shall have the right to subpoena witnesses and documents for
the arbitration.


H.     ARBITRATION PROCEDURES.

        The arbitration will be held under the auspices of one of the American
Arbitration Association, Judicial Arbitration + Mediation Services, Inc. or
Center for Public Resources, with the designation of such sponsoring
organization to be made by the party that did not initiate the claim.

        The arbitration shall be confidential and closed to the public. Any
evidence proffered in the arbitration shall be held in strict confidence and not
disclosed to any third party.

        The Company and I agree that, except as provided in this Agreement, the
arbitration shall be in accordance with the then-current dispute arbitration
procedures of the sponsoring organization for the type of claim involved. The
arbitration shall take place in or near the location in which I am or was last
employed by the Company.

6

--------------------------------------------------------------------------------

        The Arbitrator shall be selected as follows. The sponsoring organization
shall give each party a list of 7 arbitrators. Each party may strike all names
on the list it deems unacceptable. If only one common name remains on the lists
of all parties, that individual shall be designated as the Arbitrator. If more
than one common name remains on the lists of all parties, the parties shall
strike names alternately from the list of common names until only one remains.
The party who did not initiate the claim shall strike first. If no common name
exists on the lists of all parties, the sponsoring organization shall furnish an
additional list and the process shall be repeated. If no arbitrator has been
selected after two lists have been distributed, then the parties shall strike
alternately from a third list, with the party initiating the claim striking
first, until only one name remains. That person shall be designated as the
Arbitrator.

        The Arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of the Commonwealth of Pennsylvania or federal law, or both, as
applicable to the claim(s) asserted. The Arbitrator is without jurisdiction to
apply any different substantive law, or law of remedies. The Federal Rules of
Evidence shall apply. The Arbitrator, and not any federal, state, or local court
or agency, shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Arbitration
Agreement, including but not limited to any claim that all or any part of this
Arbitration Agreement is void or voidable. The arbitration shall be final and
binding upon the parties, except as provided in this Arbitration Agreement.

        The Arbitrator shall have jurisdiction to hear and rule on pre-hearing
disputes and is authorized to hold pre-hearing conferences by telephone or in
person, as the Arbitrator deems necessary. The Arbitrator shall have the
authority to entertain a motion to dismiss and/or a motion for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.

        Either party, at its expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of proceedings.

        Either party, upon request at the close of hearing, shall be given leave
to file a post-hearing brief. The time for filing such a brief shall be set by
the Arbitrator.

        The Arbitrator shall render a proposed award and opinion in the form
typically rendered in labor arbitrations.

        Either party shall have the right, within 20 days of issuance of the
Arbitrator’s proposed award and opinion, to file with the Arbitrator a motion to
reconsider (accompanied by a supporting brief), and the other party shall have
20 days from the date of the motion to respond. The Arbitrator thereupon shall
reconsider the issues raised by the motion and, promptly, either confirm or
change the decision, which (except as provided by this Arbitration Agreement)
shall then be final and conclusive upon the parties. The costs of such a motion
for reconsideration and written opinion of the Arbitrator shall be borne by the
party prevailing on the motion, unless the Arbitrator orders otherwise.

7

--------------------------------------------------------------------------------


I.     ARBITRATION FEES AND COSTS.

        The Company and I shall equally share the fees and costs of the
Arbitrator; provided, however, that my maximum contribution will be no more than
20% of the amount at issue. Each party will deposit funds or post other
appropriate security for its share of the Arbitrator’s fee, in an amount and
manner determined by the Arbitrator, 10 days before the first day of hearing.
Each party shall pay for its own costs and attorneys’ fees, if any. However, if
any party prevails on a statutory claim which affords the prevailing party
attorneys’ fees, or if there is a written agreement providing for fees, the
Arbitrator may award fees to the prevailing party as provided by statute or
agreement.


J.     EXCLUSIVITY, WAIVER AND BINDING EFFECT.

        The procedure set out in this Arbitration Agreement is the exclusive
procedure for resolving claims covered hereunder. The resolution of any claim
covered by this Arbitration Agreement pursuant to the procedure set out herein
shall be final and binding on the parties to the fullest extent permitted by
law. Both I and the Company expressly waive any right to resolve any claim
covered by this Arbitration Agreement through any other means, including by
filing a lawsuit in court for trial by the court or before a jury. Both I and
the Company are precluded from bringing or raising in court or before another
forum any claim which could have been brought or raised hereunder, unless the
right to pursue a statutory claim or remedy is expressly preserved by law.
Neither I nor the Company shall seek to enjoin any proceeding hereunder on the
basis that any award resulting therefrom would not be enforceable.


K.     INTERSTATE COMMERCE.

        I understand and agree that the Company is engaged in transactions
involving interstate commerce.


L.     CONSIDERATION.

        The promises by the Company and by me to arbitrate differences, rather
than litigate them before courts or other bodies, provide consideration for each
other. In addition, my participation in this Long-Term Incentive Program
provides further consideration for this Arbitration Agreement.

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, by signing my name below, I am acknowledging that I
am entering into this Long-Term Incentive Program Participation Agreement and
Mutual Agreement to Arbitrate Claims voluntarily and with a full understanding
of all of their terms and conditions, and, intending to be legally bound, I am
agreeing to such terms and conditions.

    Long-Term Incentive Program Participant


    ______________________________________



                     Date:__________________________________


        IN WITNESS WHEREOF, Hershey Foods Corporation and/or its employing
subsidiary, intending to be legally bound, has or have caused this Agreement to
be signed by its or their authorized officer.

    ______________________________________
Burton H. Snyder
Senior Vice President,
General Counsel and Secretary



                     Date:__________________________________


9

--------------------------------------------------------------------------------